Citation Nr: 1105066	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder, paranoid 
schizophrenia and schizoaffective disorder.

2.  Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to October 1997.  
She also had service in the Army National Guard from December 
1996 to June 1997, and from October 1997 to December 2000.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for bipolar/paranoid 
schizophrenia or schizoaffective disorder with epileptic 
seizures.

When this case was before the Board in December 2009, the Board 
observed that a final April 2005 rating decision had denied 
service connection for bipolar/paranoid schizophrenia.  The Board 
noted that it was required to address the issue of whether new 
and material evidence has been received to reopen the claim.  The 
Board remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2007 correspondence, the Veteran stated that records from 
her (National Guard) First Sergeant and Company Commander, and 
the specific reason she was given an honorable discharge, would 
support her claim.  In her October 2007 notice of disagreement, 
the Veteran stated that her (National Guard) NCO did write down 
what the Veteran was concerned over when her auditory and visual 
hallucinations began.  

However, the RO did not obtain any service personnel records from 
either period of the Veteran's National Guard service.  Moreover, 
a February 2008 statement of the case related that the Veteran 
reported that her NCO did not write down what the Veteran was 
concerned over when the auditory and visual hallucinations began.

The RO also failed to obtain the Veteran's original active duty 
service treatment records.  The only service treatment records in 
the record are copies from the Oklahoma National Guard that 
appear incomplete with respect to the Veteran's period of active 
duty.  The RO also failed to obtain the Veteran's active duty 
service personnel records.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2) (2010).  There are also heightened 
obligations to assure that the record is complete with respect to 
Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  VA treatment records are deemed to be constructively 
of record in proceedings before the Board.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Oklahoma National 
Guard provide all service personnel 
records for the Veteran.  If no service 
personnel records are available for the 
Veteran, the Oklahoma National Guard is 
asked to so state in writing. 

2.  Request that the National Personnel 
Records Center (NPRC) provide all service 
treatment records and service personnel 
records for the Veteran.  If no service 
treatment records or service personnel 
records are available for the Veteran, the 
NPRC is asked to so state in writing. 

3.  Then, readjudicate the Veteran's 
claims.  If either benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


